Citation Nr: 1626544	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to the service-connected left knee disability. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability. 

3.  Entitlement to service connection for a bilateral hearing loss disability. 

4.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2012, the Veteran testified at a Board hearing before the undersigned.  A transcript of the proceedings has been associated with the record. 

In October 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In December 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed back and right knee disabilities.  In January 2015, the VA examiner provided an opinion that it was less likely than not that the Veteran's right knee and back disabilities were caused by or aggravated by his service-connected lower extremity disabilities.  However, the VA examiner did not provide any rationale for his conclusion that these disabilities were not caused by or aggravated by the service-connected left hip and left knee disabilities.  The VA examiner must state why the Veteran's back and right knee disabilities were not caused by his service-connected hip and knee disabilities.  Consequently, the Board finds that these opinions to be inadequate as they are not supported by sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In December 2014, the Veteran was afforded a VA audiological examination.  The VA examiner determined that the Veteran currently has bilateral hearing loss and tinnitus.  The VA examiner then concluded that the Veteran's bilateral hearing loss was not due to his active service because his hearing was normal at the time of his discharge.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, the examiner did not consider the Veteran's competent lay statements of experiencing tinnitus in service.  Moreover, the examiner did find that the Veteran's tinnitus was caused by his bilateral hearing loss.  Therefore, the Board finds that the December 2014 VA examiner provided inadequate rationale for the negative nexus opinion for the bilateral hearing loss disability.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds that additional medical opinions are needed regarding the etiology of the Veteran's current bilateral hearing loss and tinnitus.


Accordingly, the case is REMANDED for the following actions:

1.  Ask the December 2014 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed back disability.

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the currently diagnosed back disability was caused by, or aggravated by, the Veteran's service-connected left knee and service-connected left hip disabilities.  Please discuss the significance, if any, of the Veteran's left knee and left hip replacement surgeries.

If any service-connected disability aggravates (i.e., permanently worsens) the back disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a legible report.  The VA examiner must in doing so, should reconcile any contrary medical evidence of record.  If the VA examiner finds that Veteran's back disability was not caused or aggravated by a service-connected disability, he or she must explain why.
2.  Ask the December 2014 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA l examination to ascertain the etiology of his currently diagnosed right knee disability.

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the currently diagnosed right knee disability was caused by, or aggravated by, the Veteran's service-connected left knee and service-connected left hip disabilities.  Please discuss the significance, if any, of the Veteran's left knee and left hip replacement surgeries. 

If any service-connected disability aggravates (i.e., permanently worsens) the right knee disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 439.

A complete rationale for any opinion expressed should be provided in a legible report.  The VA examiner must in doing so, reconcile any contrary medical evidence of record.  If the VA examiner finds that Veteran's right knee disability was not caused or aggravated by a service-connected disability, he or she must explain why.

3.  Ask the December 2014 VA audiological examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA audiological examination to ascertain the etiology of his currently diagnosed bilateral hearing loss and tinnitus.

The examiner must express an opinion addressing the following:

Is it at least as likely as not that the Veteran's bilateral hearing loss disability is related to his active service, to include his in-service noise exposure?

Is it at least as likely as not that the Veteran's tinnitus is related to his active service, to include his in-service noise exposure?

The examiner must consider the Veteran's lay statements regarding the incurrence of his bilateral hearing loss and tinnitus, in addition to considering the Veteran's lay statements regarding the continuity of symptomatology.  

The examiner is also reminded that, even though a hearing disability may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disability by showing he or she now has a current hearing disability and by submitting evidence that his or her current hearing disability is related to his or her active military service.  

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




